Citation Nr: 0402160	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966, and had active duty for training from January to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for residuals of a neck injury.

Pursuant to a request by the Board of Veterans' Appeals 
(Board), additional evidence has been obtained and associated 
with the claims folder.  The RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  This case was 
previously before the Board in July 2003, at which time it 
was remanded to afford the RO the opportunity to review the 
record.

The veteran indicated on his substantive appeal that he 
wanted to testify at a hearing before the Board.  In March 
2002, he specifically noted that he no longer wanted a 
hearing.  


FINDINGS OF FACT

1.  The veteran's in-service neck complaints were acute and 
transitory and resolved without residual disability.  

2.  The veteran's current cervical spine disability was 
initially documented many years after service and there is no 
competent medical evidence to link it to service.  





CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303(b), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2001 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claims, as well as VA development activity.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was advised that he 
had 60 days in which to send the information describing the 
additional evidence or the evidence itself to the VA.  If no 
information or evidence was received within the specified 
time period, the VA would make a decision based on the 
evidence of record.  The Board observes that a recently 
enacted law permits the VA to render a decision prior to the 
expiration of the time period the veteran was given to submit 
additional evidence.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as the report of a 
post service VA examination and a private medical record.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any additional pertinent evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The Board observes 
that following the issuance of the supplemental statement of 
the case in July 2003, the veteran contacted the RO and 
indicated that he had nothing to add to his case, and 
requested that it be sent to the Board.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Accordingly, the 
Board will adjudicate this claim based on the current 
evidence of record.

Factual background

The service medical records disclose that the veteran was 
seen in October 1964 and reported that he had awakened that 
morning and was unable to turn his head to the left.  He was 
advised to return home and use a heating pad, then to report 
back to the clinic later that day.  An examination later that 
day revealed that the veteran was in moderately acute 
distress with cervical spasm with his head turned and tilted 
to the right at the right paracervical and right trapezius 
muscle.  There was point tenderness over C6-7.  Deep tendon 
reflexes and muscle strength were normal.  The impression was 
cervical strain with spasm.  Medication and cervical traction 
were recommended.  He was seen the next day and his neck was 
noted to be much improved.  The veteran was able to move his 
neck some to the left.  The neck and spine were evaluated as 
normal on the separation examination in April 1966.  

Service department medical records from his service with the 
Reserves show that the veteran denied having any bone or 
joint deformity or back pain on a report of medical history 
in July 1995.  A clinical evaluation of the neck and spine in 
July 1995 was normal.

The veteran submitted a claim for service connection for 
residuals of a neck injury in January 2001.

An X-ray study of the cervical spine at a private facility in 
February 2002 revealed degenerative osteoarthritis, most 
severe from C4 through C6.  The clinical history was 
"previous injury thirty years ago."  

The veteran was examined by the VA in March 2003.  He related 
that he was towing an aircraft with a towing vehicle in 1964.  
He stated that the aircraft apparently came loose, and the 
towing vehicle was thrust forward.  He alleged that he was 
thrown out of the vehicle and that he landed on his chest.  
He asserted that he developed neck pain the next morning.  He 
insisted that he was treated that day and on several 
additional visits.  The veteran acknowledged that following 
this cluster of treatments, he presented no further 
complaints in service, even though his neck hurt.  He also 
maintained that he had not sought medical care for neck pain 
in the ensuing thirty years.  

The examiner noted that he reviewed the claims folder.  He 
described the in-service findings.  Following an examination, 
the diagnosis was degenerative disc disease/degenerative 
joint disease of the cervical spine.  The examiner noted that 
there was a single complaint of a stiff, painful neck in 
service and that the veteran did not describe the trauma he 
referred to during the examination.  He commented that there 
was no clear thread connecting the event in service with the 
veteran's current symptoms.  He pointed out that the stiff 
neck noted in service was self-limited, and improved 
considerably after one day of treatment.  He opined that it 
was unlikely that the pain, stiffness with decreased range of 
motion and X-ray documented degenerative disc 
disease/degenerative joint disease was related to the event 
described by the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Board recognizes that the veteran was treated for neck 
complaints for two days in October 1964.  As he alleged 
during the VA examination in March 2003, the treatment 
included traction.  In light of the fact that he continued to 
serve for approximately eighteen months without any further 
treatment, it is evident that his symptoms resolved in 
service.  This conclusion is supported by the fact that when 
the veteran was examined in April 1966, prior to his 
separation from service, clinical evaluations of the neck and 
spine were normal.  It is also crucial to point out that the 
veteran conceded that he had not received any treatment for 
his neck for many years after service.  It must be concluded, 
therefore, that the in-service symptoms were acute and 
transitory and resolved without residual disability.  In 
addition, the Board observes that following the recent VA 
examination, the examiner reviewed the evidence in the claims 
folder and stated that it was unlikely that the veteran's 
current degenerative disc disease/degenerative joint disease 
of the cervical spine were related to his neck complaints in 
service.  

The evidence supporting the veteran's claim consists solely 
of his statements regarding the etiology of his current neck 
disability.  In contrast, the medical findings on examination 
and the conclusion of the VA physician are of greater 
probative value.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a neck injury.  


ORDER

Service connection for residuals of a neck injury is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



